Citation Nr: 1524189	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  08-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a groin disability, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.

2.  Entitlement to service connection for osteoarthritis of the right hip, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.

3.  Entitlement to service connection for osteoarthritis of the left hip, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.

4.  Entitlement to service connection for osteoarthritis right acromioclavicular joint with impingement syndrome, dominant, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.

5.  Entitlement to service connection for osteoarthritis left acromioclavicular joint with impingement syndrome, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy. 

6.  Entitlement to service connection for chronic Achilles tendonitis, right ankle, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy. 

7.  Entitlement to service connection for chronic Achilles tendonitis, left ankle, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy. 

8.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

9.  Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1981, and January 2003 to April 2004.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal in part from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for osteoarthritis of the right and left hip, right and left acromioclavicular joint with impingement syndrome, and right and left chronic Achilles tendonitis, each secondary to service-connected low back disability. 

This case is also on appeal from a May 2008 rating decision that held that new and material evidence had not been received to reopen a claim for service connection for hypertension; a May 2011 rating decision that implemented a February 2011 Board decision granting service connection for left ear hearing loss, and assigned a noncompensable evaluation; and a July 2012 rating decision that denied service connection for a groin disability, claimed as secondary to service connected herniated nucleus pulposus L4-5 and L5-S1 with partial laminectomy.  

The issues of service connection for osteoarthritis of the right hip, service connection for osteoarthritis of the left hip, osteoarthritis right acromioclavicular joint with impingement syndrome, dominant, service connection for osteoarthritis left acromioclavicular joint with impingement syndrome, chronic Achilles tendonitis, right ankle, and chronic Achilles tendonitis, left ankle, each claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy; whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to an initial compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical and competent and credible lay evidence does not demonstrate that the Veteran has a groin disability.


CONCLUSION OF LAW

A groin disability, claimed as secondary to service connected herniated nucleus pulposus L4-5 and L5-S1 with partial laminectomy, was not incurred in or aggravated by active service and was not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a November 2011 letter.  Accordingly, the duty to notify has been fulfilled.

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records and the Veteran's own contentions.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In addition, in December 2011 correspondence the Veteran indicated that he had enclosed all the remaining information or evidence that would support his claim, or had no other information or evidence to give VA to support his claim.  He asked that VA decide his claim as soon as possible.  

The Board observes that the service treatment records received in January 2015 after the rating decision on appeal, addressed in the remand below, would not have any effect on this Veteran's claim for service connection for a groin disability.  The reason for the Board's denial is that the Veteran does not currently have a groin disability.  The service treatment records received in January 2015 would not affect that fact.  

VA conducted a relevant examination in July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate, as it reviews the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran and provides a rationale for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326,3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) .

The Veteran contends that he has a groin disability, secondary to his service-connected low back disability.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a groin disability, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.  The evidence does not show that the Veteran has this disability.

The July 2012 VA examination report provides a pertinent diagnosis of no objective evidence of a diagnosis to associate with a groin condition.  Addressing whether the Veteran's groin condition was at least as likely as not  (50 percent or greater probability) proximately due to or the result of the Veteran's herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy, the examiner stated that there was no objective evidence of nerve injury due to the Veteran's service-connected lumbosacral spine condition causing a groin condition or radiculopathy.  

Moreover, the examiner noted that as hip conditions could cause pain symptoms in the groin, and the Veteran was claiming a groin condition and recently had a right hip replacement, an examination of the right hip was attempted.  Although the Veteran was able to sit in a chair with the hip flexed to 90 degrees he would not allow hip flexion to greater than 30 degrees on examination due to pain.  The examiner noted that in her view the Veteran's subjective complaints during the examination appeared out of proportion to objective exam findings, as the Veteran was able to flex the hip to 90 degrees while sitting with no pain.  

The Board finds that the July 2012 VA examination report constitutes probative evidence against the Veteran's claim.  It is based on current examination results, and the negative assessment refers to the current physical findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); See Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms since the development of his service-connected low back disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a groin disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a groin disability, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a groin disability, claimed as secondary to service connected herniated nucleus pulposus at L4-5 and L5-S1 with partial laminectomy, is denied.


REMAND

With respect to the other secondary service connection claims on appeal, the Board observes that in January 2015 service treatment records were received and associated with the record.  It appears that these additional records were received prior to the transfer of the Veteran's records from the RO to the Board, as the letter from the Board indicating receipt of the appeal is dated in March 2015.  These records include additional service treatment records that were not previously before the RO, and have not been addressed by the RO in a supplemental statement of the case (SSOC).  These additional service treatment records are potentially relevant to these claims being remanded, as they may relate to the disabilities for which the Veteran is seeking benefits and may have a reasonable possibility of helping to substantiate the claims.  

When evidence is received prior to transfer of a case to the Board, the evidence must be referred to the RO for review.  If the claim is not granted, a supplemental statement of the case must be issued.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority to suspend these requirements.  Consequently, in this case a remand is necessary for the AOJ to issue an SSOC that considers the additional evidence.  

With respect to the Veteran's left ear hearing loss claim, the Veteran's representative argued in March 2012 correspondence that the Veteran service-connected hearing loss had gotten worse since his most recent VA examination, which was conducted in February 2010.  Given this assertion of increased symptoms and the length of time since that examination, additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left ear hearing loss.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.  

2.  Conduct any development made necessary by the additional service treatment records received and associated with the record in January 2015.

3.  Then, readjudicate the Veteran's claims, considering all evidence not already addressed by the RO in an SSOC, to include the recently submitted service medical records.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


